 Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 1 of 21 Page ID #:1




               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA
__________________________________________
MONIQUE BUNN                              )
                Plaintiff,                 )
v.                                        )
                                          ) COMPLAINT
DAMON ANTHONY DASH,                       )
DAME DASH STUDIOS d/b/a                  )
POPPINGTON LLC, RAQUEL HORN and          )
THE DASH GROUP LLC                       )
               Defendants.               )
_________________________________________)

                             JURISDICTION

1.    Jurisdiction is based on diversity of citizenship. The amount in
controversy exceeds One Million Dollars ($1,000,000.00).

2.     The case is related to Bunn v. Dash, et al., 2:20-cv-07389-DMG-JC, which
was filed in the Southern District in New York in 2019 and transferred to this Court
in 2020. (“The Litigation”).

                                 PARTIES

3.    Monique Bunn (“Bunn”) is a resident of Pennsylvania.

4.    Damon Anthony Dash (“Dash”) is a California resident and has the
addresses: 13547 Ventura Blvd., Ste 199, Sherman Oaks, CA 91423 and
11975 Crest Place, Beverly Hills, CA 90210.

5.    Dame Dash Studios, damedashstudios.com (“DDS”) is, upon
information and belief, an unincorporated business entity and the alter ego of
Dash and/or a division of Poppington LLC. DDS is not a LLC, LLP or
incorporated in any state.

6.   Poppington LLC (“Poppington”) is a New York limited liability
company, New York DOS ID 4527652 and has foreign entity registration in

                                      1
 Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 2 of 21 Page ID #:2




the State of California. Rocket Lawyer, Inc. is the registered agent for
Poppington. Poppington is owned by Dash and Raquel Horn.

7.   Raquel Horn (“Horn”) is a California resident and has the address:
11975 Crest Place, Beverly Hills, CA 90210.

8.    The Dash Group LLC is a California entity, owned and operated by
Dash and Horn. The registered agent for DG is Liana Zelli, Esq., 450 N.
Brand Blvd. Ste, 600, Glendale, CA 91203. DG was created in June 2020.
The Dash Group LLC is owned by Dash and Horn. The Dash Group LLC,
Horn, Dash and Poppington are alter egos of each other.

                                   FACTS

9.     Bunn is a professional photographer, who is well known in the
entertainment industry for working with some of the top names in hip hop
music. Bunn’s expansive portfolio, built over 20 years, includes
photographs of Mary J. Blige, Sean “Diddy” Combs, Queen Latifah, MC
Lyte, Mase, Quincy Jones, Teddy Riley, Lil Kim, The Fugees, Missy Elliot,
Xscape, Lenny Kravitz, Lyor Cohen, Russell Simmons, Lauren Hill, KRS
One, Outkast, LL Cool J, Q-Tip, The Beatles, President George Bush
(during his military career), and many others.

10. In April 2019, Dash asked Bunn to do photography for Poppington
and DDS. Horn booked and paid for Bunn’s flight to Los Angeles to
perform the services.

11. Upon arrival in Los Angeles on April 18, 2019, Dash, Horn, Bunn and
others went to the Poppington/DDS studios. Having literally just arrived
from Pennsylvania, Bunn had her personal belongings as well as her
professional equipment and materials with her. The professional and
personal items that were in Bunn’s possession and that she brought to the
Poppington/DDS studios included the following:

-Mac pro computer
-PC laptop
-Mac pro internal hard drive
-mac desktop internal hard drive
-external hard drive
-internal hard drive
                                       2
 Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 3 of 21 Page ID #:3




-35-40 cd’s of images (each hold 600 images)
-30-35 sd cards (each hold 1000+ images)
-Nikon D70
-zoom lens
-Kindle tablet
-wide/fish eye lens
-handheld light meter
-digital converter box
-Final Cut pro
-Office
-Photo mechanic
-varies sized printed images color and b&w
-75+ pieces of one of a kind/limited memorable and prints, including never
seen prints of the Beatles, Count Basie and President Bush during his
military career.
-3 wrapped bundles of personal/work projects
-irreplaceable WWII/ Korea/ Vietnam Wallet
-bank cards and personal information
-jewelry bag
-diamond earrings
-diamond ring
-diamond bracelet

12. Dash and others interviewed various women for projects at the
Poppington/DDS studios. Bunn set up her equipment and began to get a feel
for the project. At the conclusion of the evening, Dash and others brought
Bunn back to the Dash residence where Bunn would stay during the trip.
Bunn’s equipment and many personal items remained at Defendants’ studios
after Bunn left the studios on April 18, 2019.

Sexual Assault of April 18, 2019

13. In the late evening of April 18, 2019, Dash sexually assaulted Bunn. While
Bunn was sleeping, Dash approached Bunn and placed his hand on Bunn’s breasts
and placed his hands/fingers on Bunn’s buttocks. Dash did not have the permission
or consent to touch Bunn’s sexual organs. Dash was wearing a robe and had no
underwear on. Dash had been drinking alcohol and smoking marijuana all day.

14. Startled awake by the unwanted touching by Dash, Bunn was able to get
Dash’s hands off her breasts and buttocks. Dash backed up and asked Bunn, “what
                                     3
 Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 4 of 21 Page ID #:4




are you doing?” Bunn responded, “I am sleeping” and “I will fight you.” Dash then
left the room.

15. Bunn was angry and frustrated by Dash’s offensive and unwanted touching.
Bunn stayed at the Dash residence and did not sleep that evening.

Events of April 19, 2019

16. The following day, Bunn needed additional equipment for the
photography shoot for Defendants. Defendants’ chauffer took Bunn to the
Apple Store and purchased approximately $3,000 of equipment with
Defendants’ credit card.

17. Bunn brought the equipment back to the Poppington/DDS studios,
where she worked the remainder of the day. After wrapping for the evening,
Bunn brought the Apple Store items to the Dash residence.

Events of April 20, 2019

18. Bunn spent most of April 20, 2019 preparing to shoot that evening for
Poppington/DDS. Around 11:00 p.m., Dash, Bunn and Horn discussed the
Apple Store purchase. Horn was unhappy with the amount, but Bunn
informed Horn that Dash approved the purchases. Bunn provided Horn with
the items purchased from the Apple Store as both Dash and Horn were
intoxicated/high and Dash was being belligerent.

19. Minutes later, the Dash chauffeur approached Bunn and informed her
that Dash and Horn wanted her to leave the premises. Defendants called
Uber to take Bunn to a hotel. Bunn asked to stop at the Poppington/DDS
studios to retrieve her equipment and personal items, but Dash and Horn
refused.

20. Defendants informed Bunn that they would send Bunn her belongings
the following week (after Easter 2019). That never happened.

21. On several occasions, Bunn has requested that Defendants return her
belongings, but Defendants have ignored her. See Exhibit A. To date,
Defendants have not returned Bunn’s belongings.


                                    4
 Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 5 of 21 Page ID #:5




22. On the drives owned by Plaintiff were over twenty (20) years of hip-
hop culture photography and other items. Defendants have stolen
photographs of Mary J. Blige, Sean “Diddy” Combs, Queen Latifah, MC
Lyte, Mase, Quincy Jones, Teddy Riley, Lil Kim, The Fugees, Missy Elliot,
Xscape, Lenny Kravitz, Lyor Cohen, Russell Simmons, Lauren Hill, KRS
One, Outkast, LL Cool J, Q-Tip, The Beatles and President George Bush
(during his military career), and many others.

23. Defendants have converted over 100,000 photographs, Bunn’s
personal belongings, and professional photography equipment. Defendants
placed one of Bunn’s previously licensed photographs on their social media.
Exhibit B.

Defendants Defame Bunn By Accusing Her Of Being A Thief

24. On December 27, 2019, after being sued by Bunn for the events
described above in The Litigation, Dash, Poppington and Horn posted online
a “movie” that they made with subtitles, from footage they shot on April 20,
2019. The December 27, 2019 subtitled “movie” depicted Dash and Horn
ranting about Bunn. Screenshots of the “movie appear at Exhibit C.

25. Defendants wanted to publicly shame Bunn and retaliate against Bunn
for filing The Litigation.

26. In their “movie” of December 27, 2019, Poppington, Dash and Horn falsely
and wrongfully accused Bunn of attempting to steal from them and disseminated
the footage via multiple media outlets. One such media outlet was
worldstarhiphop.com. See
https://www.worldstarhiphop.com/videos/video.php?v=wshh521J2N5gO2veKXNi.
The “movie” has been viewed over one million (1,000,000) times.

27. Defendants indicated they would return Bunn’s belongs in the “movie”
(Exhibit C), but failed to do so.

28. Defendants’ actions were designed and intended to portray Plaintiff in a false
light and present a negative image of Plaintiff. The Defendants have defamed
Bunn.



                                     5
 Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 6 of 21 Page ID #:6




29. Defendants have caused Plaintiff public ridicule. Dash and Horn engaged in
the defamatory action in their individual capacity and as members of Poppington.
The video appeared on the social media accounts for Poppington/DDS and Dash.

Liability Of The Dash Group LLC

30. Dash and Horn created The Dash Group LLC in June 2020. Soon thereafter,
Poppington began to assign its assets to The Dash Group LLC.

31. Attached as Exhibit D is a true and correct copy of an email dated July 14,
2020 from Attorney John Fogleman, Counsel for Vimeo, indicating that Poppington
assigned its account to The Dash Group LLC, on June 24, 2020. At the time of the
assignment to The Dash Group LLC, Vimeo was holding approximately Eleven
Thousand Dollars ($11,000.00) that belonged to Poppington .

32. From approximately August 2020 through November 2020, Poppington
removed all of its assets from its account at JP Morgan/Chase (“Chase”), and upon
information and belief, placed the funds in The Dash Group LLC’s account at
Chase.

33. As Dash and his girlfriend Horn control both entities, it was easy to transfer
all of the Poppington’s assets to The Dash Group LLC.

34. In November 2020, upon information and belief, it was learned that
Poppington had been commingling funds with The Dash Group LLC as early as
July 2020. For example, Poppington received a wire transfer dated July 6, 2020
referencing “The Dash Group” into its Chase bank account.

35. In early December 2020, it was learned that Poppington had previously
closed its bank accounts at Chase, in November 2020, Exhibit E, and upon
information and belief, transferred all of its money to The Dash Group LLC.

36. Poppington transferred all of its assets to The Dash Group LLC on or before
December 8, 2020, leaving Poppington financially insolvent. See Notice from
Chase dated December 8, 2020 and The Dash Group LLC. Exhibit F.

37. The Dash Group LLC encouraged and assisted Poppington in hiding funds
and commingled funds.


                                     6
 Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 7 of 21 Page ID #:7




38. The Dash Group LLC was created for a fraudulent purpose and maintains
funds that belong to Dash and Poppington.

39. The Dash Group LLC aided Dash and Poppington in their efforts to avoid
paying creditors.

40. The Dash Group LLC willfully assisted Poppington and allowed Poppington
to place its funds into The Dash Group LLC account at Chase.

41. The Dash Group LLC has merged with Poppington and is the alter ego and
successor in interest to Poppington LLC.

42. The Dash Group LLC and Poppington have operated as one entity since the
creation of The Dash Group LLC in June 2020. Hence, The Dash Group LLC is
responsible for the debt of Poppington and Dash.

43. Upon information and belief, the Chase bank records that will further
establish the transfers of funds from June 2020 through December 2020 between
Poppington and The Dash Group LLC.

44. The Dash Group LLC had assisted and encouraged Poppington in its efforts
to hide funds and has distributed funds to their members, Dash and Horn.

45. The Dash Group LLC was complicit in the plans of Dash and Poppington to
hide assets and is the successor in interest to Poppington and/or has merged with
Poppington.


                         COUNT I
           DEFAMATION OF CHARACTER-SLANDER
 AGAINST POPPINGTION, THE DASH GROUP LLC, DASH AND HORN
                UNDER PENNSYLVANIA LAW

46.   Plaintiff repeats and realleges each of the preceding paragraphs 1-45.

47. Defendants published and stated derogatory comments about Bunn indicating
that Bunn attempted to rob them. The statements were not privileged and were
designed to harm Bunn.


                                     7
 Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 8 of 21 Page ID #:8




48.   Defendants statements are untrue and false.

49.   Defendants’ actions have damaged the reputation of Bunn.

50.   Defendants’ actions were designed to harm Bunn.

51.   Defendants’ actions were done with malice and disregard for the truth.

52.   Defendants have engaged in reckless behavior and disregard for the truth.

53. The statements of Dash have defamed Bunn and is prejudicial to her
career and caused her public ridicule.

54. Bunn has been unable to support her family due to the actions of
Dash, Horn and Poppington.

55.   The Defendants engaged in “per se” defamation of Bunn.


                        COUNT II
             DEFAMATION OF CHARACTER-LIBEL
  AGAINST POPPINGTON, THE DASH GROUP LLC, DASH AND HORN
                UNDER PENNSYLVANIA LAW

56.   Bunn repeats and realleges each of the preceding paragraphs 1-55.

57. Defendants published and stated derogatory comments about Bunn claiming
that Bunn attempted to rob them. The statements were not privileged and designed
to harm Bunn’s business and have her publicly ridiculed.

58.   Defendants’ statements are untrue and false.

59.   Defendants’ actions have damaged the reputation of Bunn.

60.   Defendants’ actions were designed to harm Bunn.

61.   Defendants’ actions were done with malice and disregard for the truth.

62.   Defendants have engaged in reckless behavior and disregard for the truth.
                                     8
 Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 9 of 21 Page ID #:9




63. Defendants actions have damaged Brown in her busines and caused her
public ridicule.

                           COUNT III
               DE FACTO MERGER LIABILITY AGAINST
             THE DASH GROUP LLC AND POPPINGTON LLC


64.   Bunn repeats allegations in paragraphs 1-63 above.

65. The de facto merger doctrine … provides liability for The Dash Group LLC.
When a purported asset sale “is in substance ‘a consolidation or merger of seller
and purchaser,’” U.S. Supreme Court, in Wellness International Network Ltd. v.
Sharif, 135 S. Ct. 1932, 1939 (2015), John Deere Shared Services Inc. v. Success
Apparel LLC, 2015 WL 6656932, at *5-7 (S.D.N.Y. Oct. 30, 2015) courts will treat
it as a de facto merger. 2015 WL 6656932, at *6, quoting Schumacher v. Richards
Shear Co., 59 N.Y. 2d 239, 245 (1983). Moreover, “continuity of ownership is a
necessary precondition to finding a de facto merger.” Id.

66. California is more willing to find de facto merger if the court concludes
notwithstanding the structure of the transaction, that an asset sale produces the
same result as a merger. California recognizes the de facto merger doctrine in
successor liability cases. In Marks v. Minnesota Mining & Mfg. Co., 232 Cal. Rptr.
594 (Cal. App. 1st Dist. 1986).

67. The Dash Group LLC has merged with Poppington.

68. The Dash Group LLC has obtained funds due Poppington and has received
assignments relating to Poppington accounts, such as Vimeo.

69. Dash and Horn own both entities and commingled the entities.

70. All of Poppington’s funds were deposited into The Dash Group LLC, leaving
Poppington insolvent in November/December 2020.

77. Due to the merger of Poppington and The Dash Group LLC, The Dash Group
LLC is responsible for the debt of Poppington.



                                     9
Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 10 of 21 Page ID #:10




WHEREFORE, The Plaintiff’s demand a jury trial and the following:

1.    Judgment on all counts and amount to be determined by the Court;
2.    Interest;
3.    Attorneys Fees;
4.    Compensatory, Treble and Punitive damages; and,
5.    Any other relief this Court deems just and equitable.




                              MONIQUE BUNN

                              By Her Attorneys,
                              /s/ Dina Adham
                              Dina Adham, Esq.
                              Law Offices of Dina Adham
                              1230 Rosecrans Avenue, Suite 300
                              PMB #698
                              Manhattan Beach, CA 90266
                              (310) 384-0843
                              dadham@adhamlawgroup.com

December 23, 2020             Counsel for Plaintiff




                                   10
Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 11 of 21 Page ID #:11




         EXHIBIT A




                                  11
Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 12 of 21 Page ID #:12




                                  12
Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 13 of 21 Page ID #:13




         EXHIBIT B




                                  13
Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 14 of 21 Page ID #:14




                                  14
Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 15 of 21 Page ID #:15




         EXHIBIT C




                                  15
Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 16 of 21 Page ID #:16




                                  16
Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 17 of 21 Page ID #:17




                                  17
Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 18 of 21 Page ID #:18




                                  18
Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 19 of 21 Page ID #:19




           EXHIBIT D
From: John Fogleman [mailto:john@vimeo.com]
Sent: Tuesday, July 14, 2020 4:45 PM
To: Christopher Brown <cbrown@brownrosen.com>
Subject: Re: Brooks v. Dash 19-1944 JSR (SDNY)

Chris,

On behalf of Vimeo, Inc., I hereby acknowledge receipt of:

   1. Your letter dated July 7, 2020; and
   2. The judgment and writ of execution in the above-captioned matter dated April 15, 2020
      and June 17, 2020, respectively.

As we discussed by telephone, the subject Vimeo OTT account, titled Dame Dash Studios and
available at https://www.damedashstudios.com, was assigned by Poppington LLC to The Dash
Group LLC effective on or about June 24, 2020. I understand that your client disputes the
validity of this assignment and will seek additional remedies from the court to enforce its
rights. In the meantime, Vimeo has placed a hold on the funds it has collected and not yet
disbursed to The Dash Group LLC.

Should you have any questions, please feel free to contact me directly. Vimeo reserves all rights.

Best regards,

John Fogleman
Corporate Counsel
Vimeo, Inc.
555 West 18th Street
New York, New York 10011
212-524-7153
john@vimeo.com




                                            19
Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 20 of 21 Page ID #:20




          EXHIBIT E
                 LETTER FROM CHASE
       RE: POPPINGTON CLOSED BANK ACCOUNTS
                  FILED SEPERATELY




                                  20
Case 2:20-cv-11633 Document 1 Filed 12/24/20 Page 21 of 21 Page ID #:21




          EXHIBIT F




                                  21
